Exhibit 10.3

 



SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT is made and entered into as of August 26, 2015
(this “Agreement”), by and among Dr. Ryuji Ueno, an individual (“Seller 1”), Dr.
Sachiko Kuno, an individual (“Seller 2”), S&R Technology Holdings, LLC, a
Delaware limited liability company (“Seller 3”, and together with Seller 1 and
Seller 2, collectively, the “Sellers”, and each of them, a “Seller”), and
Sucampo Pharmaceuticals, Inc., a Delaware corporation (“Acquiror”, and together
with the Sellers, collectively, the “Parties”, and each of them, a “Party”).
Certain other capitalized terms used in this Agreement are defined in Exhibit A
hereto.

 

RECITALS

 

WHEREAS, Seller 1, Seller 2, and Seller 3 own Three Million Two Hundred Thousand
(3,200,000), Two Million (2,000,000), and Three Million Three Hundred
Seventy-One Thousand Nine Hundred (3,371,900) shares, respectively, of the
common stock (the “Common Stock”) of R-Tech Ueno, a corporation organized under
Japanese law (the “Company”, and such shares of the Common Stock of the Company
owned by the Sellers, collectively, the “Seller Shares”);

 

WHEREAS, Acquiror and the Company have entered into negotiations with respect to
the initiation by a subsidiary of Acquiror (“Tender Sub”) of a tender offer bid
(such tender offer bid, including any amendments or extensions thereto the
“Tender Offer”) to acquire for cash (i) all of the issued and outstanding shares
of Common Stock of the Company (excluding the Seller Shares) at a price of 1,900
JPY per share (the “Share Offer Price”) and (ii) all of the outstanding options
to purchase capital stock of the Company at a price per option (designated in
JPY) corresponding to the difference between the exercise price of such option
and the Share Offer Price;

 

WHEREAS, Jefferies Finance LLC (“Jefferies”) has entered into a financing
commitment letter, dated as of the date hereof, between Acquiror and Jefferies
(the “Financing Commitment”), pursuant to which Jefferies has committed to
provide debt financing, in the aggregate amount and on the terms and conditions
set forth in the Financing Commitment, for, amongst other things, the
consummation of (i) the purchase of the Seller Shares and (ii) the Tender Offer
(the provision of such debt financing, the “Financing”); and

 

WHEREAS, in order to induce Acquiror to proceed with the Tender Offer, the
Parties desire to enter into this Agreement, pursuant to which the Sellers will
sell the Seller Shares to Acquiror, upon the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

ARTICLE I

PURCHASE OF SELLER SHARES

 

Section 1.01        Sale of Seller Shares(a). Upon the terms and conditions
hereinafter set forth, the Sellers hereby agree to sell, assign, transfer and
deliver to the Acquiror at the Closing, and the Acquiror hereby agrees to
purchase and accept from the Sellers at the Closing, the Seller Shares. The
Seller Shares shall be conveyed free and clear of all Liens.

 

1

 



Section 1.02    Consideration for Seller Shares. At the Closing, in reliance
upon the representations, warranties and covenants set forth herein and in
consideration of the Sellers’ sale, assignment, transfer and delivery of the
Seller Shares to the Acquiror, the Acquiror shall pay to each Seller, by wire
transfer of immediately available United States dollars to an account designated
by the applicable Seller prior to the Closing, an amount of cash equal to the
product of (x) the number of Seller Shares held by such Seller, multiplied by
(y) the Per Share Purchase Price (such payments, collectively, the “Closing
Payments”). The amount of the Closing Payments shall be calculated in JPY and
converted to United States dollars using the exchange rate quoted on
www.oanda.com as of the close of trading on the New York Stock Exchange on the
date that the Tender Offer is announced to the public (the “Announcement Date”).

 

Section 1.03    Seller Acknowledgement Regarding Price. Each Seller acknowledges
and agrees that (i) it has knowledge and experience in financial and business
matters sufficient to enable it to evaluate the merits and risks of the
transactions contemplated by this Agreement and the Tender Offer, (ii) it has
had access to all information that it deems necessary or appropriate to
determine the value of the Seller Shares that such Seller is selling to Acquiror
pursuant to this Agreement, (iii) the Share Offer Price may be greater than the
Per Share Purchase Price, (iv) notwithstanding the amount of the Share Offer
Price, in consideration of the sale of its Seller Shares, such Seller shall be
entitled to the Closing Payment calculated pursuant to Section 1.02, and (v) it
has consulted its own financial and legal advisors in connection with the
transactions contemplated by this Agreement and it has entered into this
Agreement voluntarily.

 

Section 1.04    Withholding. Acquiror shall be entitled to deduct and withhold
from any consideration payable or otherwise deliverable to any Seller pursuant
to this Agreement such amounts as Acquiror may be required to deduct or withhold
therefrom under applicable Law. To the extent such amounts are so deducted or
withheld and paid over to the applicable Governmental Authority or other
applicable Person, such amounts will be treated for all purposes under this
Agreement as having been paid to the Seller to whom such amounts would otherwise
have been paid.

 

Section 1.05    Transfer Taxes. All transfer, documentary, stamp, registration
and all other Taxes, fees and duties, if any, incurred in connection with the
sale and transfer of the Seller Shares shall be borne and paid by the Sellers.

 

ARTICLE II

CLOSING

 

Section 2.01    Closing. Subject to the satisfaction or waiver of all of the
conditions set forth in Section 2.02 of this Agreement (other than those
conditions which, by their terms, are intended to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions), the consummation
of the sale and purchase of the Seller Shares (the “Closing”) shall take place
at the offices of Cooley LLP 4401 Eastgate Mall, San Diego, California
92121-1909 at 10:00 a.m. local time in Tokyo, Japan on (i) the date of the
settlement of the Tender Offer, or (ii) on such other date following the
settlement of the Tender Offer and/or at such other time and place as the
Sellers, on the one hand, and Acquiror, on the other hand, shall mutually agree.
The date on which the Closing actually takes place is referred to in this
Agreement as the “Closing Date.”

 

 

2

 



Section 2.02    Conditions to Closing.

 

(a)           Acquiror’s Closing Conditions. The obligations of Acquiror to
effect the sale and purchase of the Seller Shares and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing, of each of the following conditions:

 

(i)            Accuracy of Representations. Each of the representations and
warranties made by the Sellers in this Agreement (excluding Section (i) of
Schedule 3.01) shall be true and correct in all material respects at the Closing
Date, except where a failure to satisfy such condition would not prevent the
consummation of the sale and purchase of the Seller Shares.

 

(ii)          Performance of Covenants. The covenants and obligations that the
Sellers are required to comply with or to perform pursuant to Section
4.01(a)(i)(a) shall have been complied with and performed in all material
respects.

 

(iii)        No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other material legal restraint or
prohibition issued or promulgated by a Governmental Authority preventing the
consummation of the sale and purchase of the Seller Shares or the consummation
of the other transactions contemplated by this Agreement shall be in effect, and
there shall not be any Law enacted or deemed applicable to the sale and purchase
of the Seller Shares or the consummation of the other transactions contemplated
by this Agreement that makes the consummation thereof illegal.

 

(iv)        Consents and Notices. All filings or notices to, and all Consents
of, any Governmental Body or other Person required to be delivered or obtained
(whether pursuant to applicable Law, Contract (including each Covenant, dated as
of April 14, 2015, executed by each of the Sellers in favor of Mitsubishi UFJ
Morgan Stanley Securities Co., Ltd. (each, a “Lock-Up Agreement”), or otherwise)
prior to the consummation of the sale and purchase of the Seller Shares shall
have been delivered or obtained (and copies thereof provided to Acquiror) and
shall be in full force and effect, except where a failure to satisfy such
condition would not prevent the consummation of the sale and purchase of the
Seller Shares.

 

(v)          Majority Share Acquisition. Tender Sub shall have completed the
Majority Share Acquisition.

 

(vi)        No Liens. The Seller Shares shall not be subject to any Liens or
other encumbrances that would prevent Acquiror from obtaining good and clean
title to the Seller Shares at the Closing.

 

(vii)      Financing. Acquiror shall have obtained the Financing, or such other
financing as required to close the Tender Offer and this Agreement.

 

(b)           Sellers’ Closing Conditions. The obligations of the Sellers to
effect the sale and purchase of the Seller Shares and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing, of the following conditions:

 

3

 



(i)            Accuracy of Representations. Each of the representations and
warranties made by the Acquiror in this Agreement shall be true and correct in
all material respects at the Closing Date, except where a failure to satisfy
such condition would not prevent the consummation of the sale and purchase of
the Seller Shares.

 

(ii)          Performance of Covenants. All of the covenants and obligations
that the Acquiror is required to comply with or to perform at or prior to the
Closing Date shall have been complied with and performed in all material
respects, except where a failure to satisfy such condition would not prevent the
consummation of the sale and purchase of the Seller Shares.

 

(iii)        No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other material legal restraint or
prohibition issued or promulgated by a Governmental Authority preventing the
consummation of the sale and purchase of the Seller Shares or the consummation
of the other transactions contemplated by this Agreement shall be in effect, and
there shall not be any Law enacted or deemed applicable to the sale and purchase
of the Seller Shares or the consummation of the other transactions contemplated
by this Agreement that makes the consummation thereof illegal.

 

(iv)        Majority Share Acquisition. Tender Sub shall have completed the
Majority Share Acquisition.

 

Section 2.03       Closing Deliveries.

 

(a)           Sellers. At the Closing, the Sellers shall deliver, or cause to be
delivered, to the Acquiror, the following:

 

(i)             evidence reasonably satisfactory to Acquiror reflecting the
application by Sellers for the book-entry transfer of the Seller Shares from the
securities accounts of the Sellers to the securities account of Acquiror; and

 

(ii)           such other documents and instruments as may be reasonably
required by the Acquiror to consummate the transactions contemplated hereby.

 

(b)           Acquiror. At the Closing, the Acquiror shall deliver, or cause to
be delivered to the Sellers, the Closing Payments in immediately available funds
pursuant to wire transfer instructions provided by the Sellers to the Acquiror
not less than three (3) days prior to the Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01       Representations and Warranties of the Sellers. Each Seller
hereby represents and warrants to Acquiror that the statements set forth in
Schedule 3.01 are true and correct as of the date of this Agreement and will be
true and correct as of the Closing Date (or, if made as of a specified date, as
of such specified date only).

 

Section 3.02       Representations and Warranties of Acquiror. Acquiror hereby
represents and warrants to the Sellers that the statements set forth in Schedule
3.02 are true and correct as of the date of this Agreement and will be true and
correct as of the Closing Date (or, if made as of a specified date, as of such
specified date only).

 

4

 



ARTICLE IV

COVENANTS OF THE PARTIES

 

Section 4.01       The Sellers’ Obligations Prior to Closing.

 

(a)           Certain Covenants. During the period between the date hereof and
the Closing or the earlier termination of this Agreement in accordance with its
terms, except as contemplated by this Agreement, required by applicable Law or
otherwise agreed to in writing by Acquiror:

 

(i)            none of the Sellers shall (a) sell, assign, transfer, or
otherwise dispose of (including by tender into the Tender Offer), or pledge,
hypothecate or suffer any Lien to be imposed upon, any of the Seller Shares, or
(b) acquire any additional shares of the capital stock of the Company or any
option, call, warrant or right (whether or not immediately exercisable) to
acquire any capital stock or other equity security of the Company, or any
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock or other equity security of the Company;

 

(ii)          the Sellers and their respective Affiliates shall not, nor shall
any of them authorize or permit any of their Representatives acting on their
behalf to, directly or indirectly: (a) initiate, solicit or encourage any
inquiry, proposal or offer from any Person (other than Acquiror) relating to a
possible Acquisition Transaction; (b) participate in any discussions or
negotiations or enter into any agreement with, or provide any non-public
information to, any Person (other than Acquiror) relating to or in connection
with a possible Acquisition Transaction; or (c) consider, entertain, approve,
accept or ratify any proposal or offer from any Person (other than Acquiror)
relating to a possible Acquisition Transaction, and the Sellers shall promptly
notify the Acquiror in writing of any material inquiry, proposal or offer
relating to a possible Acquisition Transaction that is received by any Seller or
any of their respective Affiliates, or any of their Representatives;

 

(iii)        none of the Sellers or their respective Affiliates shall take any
action, or fail to take any action required or contemplated under the terms of
this Agreement or reasonably necessary or appropriate and requested by Acquiror
in furtherance of the sale and purchase of the Seller Shares as contemplated
hereunder, with the intent of, or that would reasonably be expected to,
frustrate, hinder, delay, impede, or make unlikely or impossible the fulfillment
of the conditions to the Parties’ obligations to consummate the Closing, the
Tender Offer, the Majority Share Acquisition, or any other transaction
contemplated by this Agreement; and

 

(iv)        none of the Sellers shall authorize any of, or agree or commit to
take, any of the actions described in the preceding clauses (i) through (iii) of
this Section 4.01(a).

 

(b)           Support and Cooperation. Each Seller agrees to take all reasonable
actions available to them and requested by Acquiror to support the Tender Offer
(including, to the extent applicable and if requested by Acquiror, by voting the
Seller Shares in favor of transactions in furtherance thereof. If requested by
Acquiror, the Sellers agree to place the Seller Shares into escrow with a third
party specified by Acquiror during any period of time that the holders of Common
Stock or stock options of the Company are entitled to tender their shares or
options into the Tender Offer.

 

5

 



(c)           Termination of Related Party Agreements. Prior to the Closing, the
Sellers shall takes such steps as are necessary to terminate, subject to the
agreement of the Company, effective as of the Closing Date, those Related Party
Agreements (if any) identified by Acquiror in writing to the Sellers prior to
the Closing and provide Acquiror with evidence thereof reasonably satisfactory
to Acquiror.

 

Section 4.02       Efforts to Consummate. Each of the Parties hereto shall use
its reasonable best efforts to take, or cause to be taken, all lawful and
reasonable actions within such Party’s control and to do, or cause to be done,
all lawful and reasonable things within such Party’s control necessary to
fulfill the conditions precedent to the obligations of the other Party(ies)
hereunder and to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement and to cooperate with each other in
connection with the foregoing. Except as otherwise set forth in this Agreement,
each Party to this Agreement: (a) shall make all filings and other submissions
(if any) and give all notices (if any) required to be made and given (whether
pursuant applicable Law, Contract, or otherwise) by such Party in connection
with the sale of the Seller Shares and the other transactions contemplated by
this Agreement; (b) shall use reasonable best efforts to obtain each Consent (if
any) required to be obtained (whether pursuant to applicable Law, Contract, or
otherwise) by such Party in connection with the sale of the Seller Shares or any
of the other transactions contemplated by this Agreement, provided that Sellers
shall not be required to make any payments (not otherwise legally or
contractually owed) (other than customary administrative, processing or similar
fees) to third parties to obtain any required Consent; and (c) shall use
reasonable best efforts to lift any injunction prohibiting, or any other legal
bar to, the sale of the Seller Shares or any of the other transactions
contemplated by this Agreement. Nothing in this Agreement shall be construed as
an attempt or an agreement by the Parties to assign or cause the assignment of
(or transfer control of) any Contract or permit which by Law is non-assignable
without the Consent of any other Person, unless such Consent shall have been
given.

 

Section 4.03       Notifications. Each Party shall give prompt notice to the
other Parties (and subsequently keep the other Parties informed on a current
basis) upon its becoming aware of (a) any Actions commenced or, to such Party’s
knowledge, threatened against, relating to or involving or otherwise affecting
such Party or any of its Affiliates which relate to the Tender Offer, the
Majority Share Acquisition or any other transactions contemplated by this
Agreement, or (b) the occurrence or existence of any fact, event or circumstance
that would or would be reasonably likely to (i) cause or constitute a material
breach of any of its representations, warranties, covenants or agreements
contained herein, or (ii) impair or delay the completion of the Tender Offer,
the Majority Share Acquisition or the Closing; provided, however, the delivery
of any notice pursuant to this Section 4.03 shall not (x) cure any breach of, or
non-compliance with, any other provision of this Agreement or (y) limit the
remedies available to any Party receiving such notice.

 

Section 4.04       Confidentiality.

 

(a)           For […***…] ([…***…]) years from and after date of this Agreement,
Sellers will hold and treat in confidence, and will not use, and will cause
their Affiliates to hold and treat in confidence, all non-public documents and
information (including any information with regard to terms and conditions of
this Agreement) concerning the Company, Acquiror and each of their respective
Affiliates (collectively, “Acquiror Confidential Information”); provided,
however, that Acquiror Confidential Information shall not include documents or
information that (1) are required or requested (with prompt notice of such
request to be made to Acquiror) to be disclosed by applicable Law or any
Governmental Authority, (2) generally become available to the public through no
fault of any Seller, (3) become available to Sellers on a non-confidential
basis, or (4) are independently developed by Sellers or their respective
Affiliates without reference to any Acquiror Confidential Information.
Notwithstanding the foregoing, Sellers may disclose Acquiror Confidential
Information to the respective directors, officers, agents, consultants and other
representatives (including attorneys, financial advisor and accountants) of
Sellers or their Affiliates to the extent reasonably necessary for execution or
performance of this Agreement or the enforcement of their rights hereunder.

 

6

 



(b)           For […***…] ([…***…]) years from and after the date of this
Agreement, Acquiror will hold and treat in confidence, and will not use, and
will cause its Affiliates to hold and treat in confidence, all non-public
documents and information concerning Sellers and their respective Affiliates
(“Seller Confidential Information”); provided, however, that Seller Confidential
Information shall not include documents or information that (1) are required or
requested (with prompt notice of such request to be made to Sellers) to be
disclosed by applicable Law or any Governmental Authority, (2) generally become
available to the public through no fault of Acquiror or its Affiliates, (3)
become available to Acquiror or its Affiliates on a non-confidential basis, or
(4) are independently developed by Acquiror or its Affiliates without reference
to any Seller Confidential Information. Notwithstanding the foregoing, Acquiror
may disclose Seller Confidential Information to the directors, officers, agents,
consultants and other representatives (including attorneys, financial advisors,
accountants, potential financing sources) of Acquiror or its Affiliates to the
extent reasonably necessary for execution or performance of this Agreement or
the Tender Offer or the enforcement of its rights hereunder.

 

Section 4.05           No Lender Liability. Notwithstanding anything herein to
the contrary, the Sellers hereby waive any rights or claims against Jefferies,
each lead arranger and each other agent or co-agent (if any) with respect to the
Financing, the Lenders, or any affiliate thereof and all of their respective
affiliates and each director, officer, employee, representative and agent
thereof (each, a “Financing Party”) in connection with this Agreement, the
Financing or the Financing Commitment, whether at law or equity, in contract, in
tort or otherwise, and the Sellers agree not to commence (and if commenced agree
to dismiss or otherwise terminate) any Action against any Financing Party in
connection with this Agreement or the transactions contemplated hereby
(including any action relating to the Financing or the Financing Commitment). In
furtherance and not in limitation of the foregoing waiver, it is agreed that no
Lender shall have any liability for any claims, losses, settlements, damages,
costs, expenses, fines or penalties to the Sellers in connection with this
Agreement or the transactions contemplated hereby (including the Financing or
the Financing Commitment).

 

ARTICLE V

INDEMNIFICATION

 

Section 5.01       Indemnification by Sellers. Sellers shall jointly and
severally indemnify Acquiror from and against all Losses incurred by Acquiror to
the extent arising out of or resulting from (i) any inaccuracy or breach of a
representation or warranty made by the Sellers under Section 3.01, (ii) any
breach or failure by the Sellers to perform any of their covenants or
obligations contained in this Agreement, or (iii) any Taxes imposed on the
Sellers that are required by applicable Law to be withheld from the Per Share
Purchase Price in connection with the sale of the Seller Shares as contemplated
hereunder, including as a result of the pricing of the Common Stock in the
Tender Offer. Notwithstanding the foregoing, the Sellers’ obligations under
clauses (i) and (ii) of the preceding sentence shall not exceed, in the
aggregate, the Closing Payments received by Sellers.

 

7

 



Section 5.02       Indemnification by Acquiror. Acquiror shall indemnify the
Sellers from and against all Losses incurred by the Sellers to the extent
arising out of or resulting from (i) any inaccuracy or breach of a
representation or warranty made by Acquiror under Section 3.02 or (ii) any
breach or failure by Acquiror to perform any of its covenants or obligations
contained in this Agreement.

 

Section 5.03       Survival; Indemnification Procedure(a)           . The
Parties’ representations, warranties, covenants, and agreements contained in
this Agreement shall survive the Closing. Whenever any claim shall arise for
indemnification under this ARTICLE V, the indemnified Person making such claim
shall notify the Party from whom indemnification is sought (the “Indemnifying
Party”) in writing of the claim and, when known, the facts constituting the
basis for such claim; provided, however, that the failure timely to provide such
notice shall not release the Indemnifying Party from its obligations under this
ARTICLE V.

 

ARTICLE VI

TERMINATION

 

Section 6.01       Termination. This Agreement may be terminated by the Sellers,
acting together, on the one hand, or the Acquiror, on the other hand, by written
notice to the applicable Party or Parties if (i) the Tender Offer has not closed
on or before the date that is ninety (90) Business Days following the date of
this Agreement, or (ii) the Tender Offer is withdrawn.

 

Section 6.02       Notice of Termination. Any Party desiring to terminate this
Agreement pursuant to Section 6.01 shall give written notice of such termination
to the other Parties to this Agreement.

 

Section 6.03       Effect of Termination. In the event of the termination of
this Agreement as provided in Section 6.01, this Agreement shall forthwith
become void and there shall be no liability on the part of any Party to this
Agreement or any Financing Party except as set forth in ARTICLE V with respect
to Losses suffered by any Party prior to the termination of this Agreement. This
Section 6.03, Sections 4.04 (Confidentiality) and 4.05 (No Lender Liability),
and ARTICLE V and ARTICLE VII (and the corresponding definitions in Exhibit A)
shall survive any termination of this Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01       Governing Law; Jurisdiction.

 

(a)           The Parties hereto acknowledge and irrevocably agree (i) that any
dispute, action, or proceeding, whether in law or in equity, whether in contract
or in tort or otherwise, arising out of, or relating to, the transactions
contemplated hereby shall be subject to the exclusive jurisdiction of any state
or federal court sitting in the County of New Castle, Delaware and any appellate
court thereof and each party hereto submits for itself and its property with
respect to any such dispute, action or proceeding to the exclusive jurisdiction
of such court, (ii) not to bring or permit any of their Affiliates to bring or
support anyone else in bringing any such dispute, action or proceeding in any
other court, (iii) to waive and hereby waive, to the fullest extent permitted by
law, any objection which any of them may now or hereafter have to the laying of
venue of, and the defense of an inconvenient forum to the maintenance of, any
such dispute, action or proceeding in any such court, (iv) to waive and hereby
waive any right to trial by jury in respect of any such dispute, action or
proceeding, (v) that a final judgment in any such action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law and (vi) that any such dispute, action or proceeding
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of law rules of such State that would
result in the application of the laws of any other jurisdiction.

 

8

 



(b)           Notwithstanding anything herein to the contrary, the Parties
hereto acknowledge and irrevocably agree (1) that any dispute, action, or
proceeding, whether in law or in equity, whether in contract or in tort or
otherwise, involving the Lenders arising out of, or relating to, the
transactions contemplated hereby, the Financing or the performance of services
thereunder or related thereto shall be subject to the exclusive jurisdiction of
any state or federal court sitting in the County of New York, Borough of
Manhattan, New York, New York and any appellate court thereof and each party
hereto submits for itself and its property with respect to any such dispute,
action or proceeding to the exclusive jurisdiction of such court, (ii) not to
bring or permit any of their Affiliates to bring or support anyone else in
bringing any such dispute, action or proceeding in any other court, (iii) to
waive and hereby waive, to the fullest extent permitted by law, any objection
which any of them may now or hereafter have to the laying of venue of, and the
defense of an inconvenient forum to the maintenance of, any such dispute, action
or proceeding in any such court, (iv) to waive and hereby waive any right to
trial by jury in respect of any such dispute, action or proceeding, (v) that a
final judgment in any such action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law and (vi) that any such dispute, action or proceeding shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to the conflicts of law rules of such State that would result in the
application of the laws of any other jurisdiction.

 

Section 7.02           Cost and Expenses. Except as otherwise provided in this
Agreement, each Party shall bear the costs, expenses and fees (including fees
and expenses of the attorneys, certified public accountants, tax advisors and
other advisors) incurred by such Party in relation to the preparation, execution
and performance of this Agreement.

 

Section 7.03       Assignment. No Party shall assign or transfer or purport to
assign or transfer (whether by operation of Law or otherwise) any of its rights,
interests or obligations hereunder without the prior written consent of the
other Parties; provided, that Acquiror may assign this Agreement and its rights
and interests herein without any such consent to any of its Affiliates or as
collateral to any Person providing financing to Acquiror. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.

 

Section 7.04       Amendments and Waivers. No amendment, modification or
discharge of this Agreement, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the Party against whom
enforcement of the amendment, modification, discharge or waiver is sought
(except that this Section 7.04 and Sections 4.05 (No Lender Liability), 6.03
(Effect of Termination), 7.01(b) (Governing Law; Jurisdiction), 7.03
(Assignment), and 7.11 (No Third-Party Beneficiaries) shall not be amended,
modified, discharged, or waived in a manner that is adverse to the Lenders
without the prior written consent of the Lenders). No failure or delay by any
Party hereto in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

9

 



Section 7.05       Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party. The Parties shall
negotiate in good faith in order to seek to agree on the terms of a mutually
satisfactory provision to be substituted for any provision found to be invalid,
illegal or unenforceable.

 

Section 7.06       Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or email pdf format), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

Section 7.07       Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement of the Parties hereto with
respect to the subject matter hereof, and supersede any and all previous oral or
written agreements or understandings between the Parties in relation to the
matters dealt with herein. The Schedules and Exhibits referred to in this
Agreement are intended to be and hereby are specifically made a part of this
Agreement. Any and all previous agreements and understandings between the
Parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.

 

Section 7.08       Notices. Any notice or communication under this Agreement
shall be sent to the Parties in English at their respective addresses set forth
below or such other addresses as a Party may from time to time notify the other
Parties pursuant to this Section 7.08. Notices may be sent by hand, or by
registered mail (internationally recognized courier service if overseas) or by
fax or email, and shall be deemed to be received, if sent by hand, fax or email,
one normal working hour (at the place of delivery) after delivery or
transmission, and if by registered mail the second Business Day after posting
(or, in the case of international courier service, on the fifth Business Day
following the date of deposit with such courier service, or such earlier
delivery date as may be confirmed in writing to the sender by such courier
service).

 

If to Acquiror:

 

Sucampo Pharmaceuticals, Inc.

4520 East-West Highway, 3rd Floor

Bethesda, MD 20814 USA

Attention: General Counsel

Phone: (301) 961-3400

Fax: (301) 961-3440

Email address: […***…]

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

10

 



4401 Eastgate Mall

San Diego, California 92121-1909

Attention: […***…]

Phone: […***…]

Fax: […***…]

Email address: […***…]

 

If to Seller 1:

 

Dr. Ryuji Ueno

c/o S&R Technology Holdings, LLC

2001 L Street, Suite 750

Washington, D.C. 20036

Phone: […***…]

Email address: […***…]

 

If to Seller 2:

 

Dr. Sachiko Kuno

c/o S&R Technology Holdings, LLC

2001 L Street, Suite 750

Washington, D.C. 20036

Phone: […***…]

Email address: […***…]

 

If to Seller 3:

 

S & R Technology Holdings, LLC

2001 L Street, NW, Suite 750

Washington, DC 20036

Phone: […***…]

 

and, in the case of notice to any Seller, with copies (which shall not
constitute notice) to:

 

McGuireWoods LLP

800 East Canal Street

Richmond, Virginia 23219

Attention: […***…]

Phone: […***…]

Fax: […***…]

Email address: […***…]

 

and:

 

McGuireWoods LLP

800 East Canal Street

Richmond Virginia 23219

Attention: […***…]

Phone: […***…]

Fax: […***…]

11

 



Email address: […***…]

 

Section 7.09       Language. This Agreement has been prepared and executed in,
and shall be construed in accordance with, the English language. Any Japanese
translation prepared by any Party shall be for convenience purposes only, and in
the event of a dispute as to interpretation of this Agreement, shall have no
bearing on such interpretation.

 

Section 7.10       Fraud. Each Party acknowledges and agrees that nothing herein
shall relieve or release a Person of any liability in connection with any
fraudulent or criminal acts committed by such Person, its Affiliates or their
respective representatives, and nothing herein shall provide any indemnification
to or release of any Person committing such fraudulent or criminal acts.

 

Section 7.11           No Third-Party Beneficiaries. Except with respect to this
Section 7.11 and Sections 4.05 (No Lender Liability), 6.03 (Effect of
Termination), 7.01(b) (Governing Law; Jurisdiction), 7.03 (Assignment), and 7.04
(Amendments and Waivers), which Sections the Parties expressly agree that the
Lenders will be third-party beneficiaries under, the rights created by this
Agreement are solely for the benefit of the Parties hereto and their respective
successors or permitted assigns, and no other Person shall have or be construed
to have any legal or equitable right, remedy or claim under or in respect of or
by virtue of this Agreement or any provision herein contained.

 

Section 7.12           Further Assurances. If, at any time after the Closing,
any further action is necessary or desirable to carry out the purposes of this
Agreement or to vest the Acquiror with full right, title and possession to the
Seller Shares, the Sellers agree to take, and will take, all such lawful and
necessary action required to so do or that the Acquiror otherwise reasonably
requests to carry out and give effect to the Sellers’ agreements and
undertakings pursuant to this Agreement. In furtherance thereof, the Sellers
hereby agree to execute and deliver, or cause to be executed and delivered, such
further instruments or documents or take such other action as may be necessary
or convenient, in the opinion of the Acquiror or the Acquiror’s legal counsel,
to carry out the transactions contemplated hereby.

 

Section 7.13           Remedies Cumulative; Specific Performance. The rights and
remedies of the Parties hereto shall be cumulative (and not alternative). The
Parties to this Agreement agree that in the event of any breach or threatened
breach by any Party to this Agreement of any covenant, obligation or other
provision set forth in this Agreement for the benefit of any other Party to this
Agreement, such other Party shall be entitled (in addition to any other remedy
that may be available to it) to: (a) a decree or order of specific performance
or mandamus to enforce the observance and performance of such covenant,
obligation or other provision, and (b) an injunction restraining such breach or
threatened breach. Each Party agrees not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches of this Agreement by such Party, and to specifically enforce
the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of
such Party under this Agreement all in accordance with the terms of this Section
7.13. Any Party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
such order or injunction all in accordance with the terms of this Section 7.13.

 

12

 



Section 7.14           Construction. Unless indicated to the contrary in this
Agreement by the context or use thereof: (a) the words, “herein,” “hereto,”
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular section or paragraph of this Agreement; (b) references in this
Agreement to articles, sections or paragraphs refer to articles, sections or
paragraphs of this Agreement; (c) headings of sections are provided for
convenience only and should not affect the construction or interpretation of
this Agreement; (d) words importing the masculine gender shall also include the
feminine and neutral genders, and vice versa; (e) words importing the singular
shall also include the plural, and vice versa; (f) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (g) any reference to a statute refers to such statute as it may
have been or may be amended from time to time, or to such statute’s successor,
and shall be deemed also to refer to all rules and regulations promulgated
thereunder; (h) any reference to a Contract or other document as of a given date
means the Contract or other document as amended, supplemented and modified from
time to time through such date; (i) “or” shall include the meanings “either” or
“both”; and (j) the symbols “JPY” or “¥” shall refer to the lawful currency of
Japan. The Parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

 

[remainder of page intentionally left blank]

 

 

 



13

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

/s/ Ryuji Ueno   Dr. Ryuji Ueno                     /s/ Sachiko Kuno   Dr.
Sachiko Kuno                     S&R TECHNOLOGY HOLDINGS, LLC           By: /s/
Ryuji Ueno   Name: Dr. Ryuji Ueno   Title: President                     SUCAMPO
PHARMACEUTICALS, INC.           By: /s/ Peter Greenleaf   Name: Peter Greenleaf
  Title: Chief Executive Officer  



 

 

 



 

 

Exhibit A

certain definitions

 

For purposes of this Agreement (including this Exhibit A):

 

“Acquiror” shall have the meaning set forth in the preamble hereto.

 

“Acquiror Confidential Information” shall have the meaning set forth in Section
4.04(a).

 

“Acquisition Transaction” shall mean any transaction involving: (i) the sale,
license, disposition or acquisition of all or a material portion of the
Company’s business or assets; (ii) the issuance, disposition or acquisition of
(A) any capital stock or other equity security of the Company (other than Common
Stock issued to employees of the Company, upon exercise of stock options or
otherwise, in routine transactions in accordance with the Company’s past
practices), (B) any option, call, warrant or right (whether or not immediately
exercisable) to acquire any capital stock or other equity security of the
Company (other than stock options granted to employees of the Company in routine
transactions in accordance with the Company’s past practices), or (C) any
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock or other equity security of the Company; or
(iii) any merger, consolidation, share exchange, tender offer (other than the
Tender Offer), business combination, reorganization or similar transaction
involving the Company.

 

“Action” shall mean any claim, action, suit, arbitration, mediation, proceeding
or investigation, whether civil, criminal or administrative, by or before any
Governmental Authority or arbitral body.

 

“Affiliate” shall mean, (i) with respect to a particular individual, (A) the
individual’s spouse and any parent, child, sibling, grandparent, grandchild,
aunt, uncle, niece, nephew of the individual or the individual’s spouse, (B) any
Person that is directly or indirectly controlled by the particular individual or
any such family member of the particular individual or his/her spouse, (C) any
Person in which the particular individual or any such family member of the
particular individual or his/her spouse has a material financial interest, and
(D) any Person with respect to which the particular individual or such family
member of the particular individual or his/her spouse serves as a director,
officer or partner (or in a similar capacity); and (ii) with respect to any
specified Person other than an individual, (A) any Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with, the Person specified, (B) any Person in which the
specified Person has a material financial interest, and (C) any Person which has
a material financial interest in the specified Person. “Control” and its
derivative words mean the possession, direct or indirect, of the power to direct
or cause the direction of the decisions, management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the ability to elect the majority of the directors or the members of a
similar governing body of a Person.

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Announcement Date” shall have the meaning set forth in Section 1.02.

 

 





3.01(i)-1

 



“Business Day” shall mean any day other than a Saturday or Sunday, or any other
day on which commercial banks in Tokyo, Japan or New York in the U.S.A. are
authorized or required by applicable Law to close.

 

“Closing” shall have the meaning set forth in Section 2.01.

 

“Closing Date” shall have the meaning set forth in Section 2.01.

 

“Closing Payments” shall have the meaning set forth in Section 1.02.

 

“Common Stock” shall have the meaning set forth in the recitals hereto.

 

“Company” shall have the meaning set forth in the recitals hereto.

 

“Consent” means any approval, consent, ratification, permission, waiver, or
authorization.

 

“Contract” shall mean any contract, agreement, instrument, undertaking,
indenture, commitment, loan, license or other legally binding obligation,
whether written or oral.

 

“FIEL” shall mean the Financial Instruments and Exchange Law of Japan
(kinyuu-shohin-torihiki-ho) (Law No. 25 of 1948, as amended).

 

“Financing” shall have the meaning set forth in the recitals hereto.

 

“Financing Commitment” shall have the meaning set forth in the recitals hereto.

 

“Financing Party” shall have the meaning set forth in Section 4.05.

 

“Governmental Authority” shall mean any domestic, foreign or supranational
government, governmental authority, court, tribunal, agency or other regulatory,
administrative or judicial agency, commission or organization (including
self-regulatory organizations), tribunal or arbitral body, stock exchange, and
any subdivision, branch or department of any of the foregoing.

 

“Indemnifying Party” shall have the meaning set forth in Section 5.03.

 

“Jefferies” shall have the meaning set forth in the recitals hereto.

 

“Law” shall mean, with respect to any Person, any law, statute or ordinance, or
any rule, regulation, standard, judgment, order, writ, injunction, ruling,
decree, arbitration award, agency requirement, license or permit of any
Governmental Authority that is legally binding on such Person.

 

“Lenders” shall mean Jefferies and a syndicate of banks, financial institutions
and other lenders providing the Financing pursuant to the terms of the Financing
Commitment.

 

“Lien” shall mean a lien, charge, option, mortgage, pledge, security interest,
claim, deed of trust, hypothecation or encumbrance of any kind.

 

 

 



“Losses” shall mean damages, losses or liabilities (including judgments, awards,
interest and penalties), together with costs and expenses reasonably incurred,
including the reasonable fees and disbursements of legal counsel.

 

“Majority Share Acquisition” shall mean the consummation, pursuant to the Tender
Offer, of the acquisition by Tender Sub of more than fifty percent (50%) of the
outstanding shares of Common Stock of the Company held by Persons other than the
Sellers (calculated on a fully diluted basis).

 

“Order” shall mean any order, injunction, judgment, decree, ruling, assessment,
judicial or administrative order, award or determination of any Governmental
Authority or arbitrator.

 

“Organizational Documents” shall mean the articles of incorporation, the rules
of the board of directors, the share handling regulations, the partnership
agreement, the limited liability company agreement, the operating agreement or
other similar governing instruments, in each case as amended as of the date
specified, of any Person.

 

“Parties” and “Party” shall have the meanings set forth in the preamble hereto.

 

“Per Share Purchase Price” shall mean 1,400 JPY.

 

“Person” shall mean any natural person, general or limited partnership, limited
liability company, limited liability partnership, corporation, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Related Party Agreements” shall have the meaning set forth in Section (i) of
Schedule 3.01.

 

“Representative” shall mean, with respect to any Person, any officer, director,
employee, agent, attorney, accountant, advisor, financing source or other
representative of such Person.

 

“Seller,” “Sellers,” “Seller 1,” “Seller 2,” and “Seller 3” shall have the
meaning set forth in the preamble hereto.

 

“Seller Confidential Information” shall have the meaning set forth in Section
4.04(b).

 

“Seller Shares” shall have the meaning set forth in the recitals hereto.

 

“Share Offer Price” shall have the meaning set forth in the recitals hereto.

 

“Taxes” shall mean all taxes, charges, fees, levies or other assessments,
including income, capital, gross receipts, excise, property, stamp,
registrations, sales, license, payroll, consumption, withholding and franchise
taxes, escheat obligation, and any secondary tax liability, imposed by Japan or
any other country or any local government or taxing authority or political
subdivision or agency thereof or therein, and such term shall include any
interest, penalties or additions attributable to such taxes, charges, fees,
levies or other assessments.

 

“Tender Offer” shall have the meaning set forth in the recitals hereto.

 

 

 



“Tender Sub” shall have the meaning set forth in the recitals hereto.

 

   

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

